Exhibit 10.7

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
[●], 2020, by and between B. Riley Principal Merger Corp. II, a Delaware
corporation (“BMRG”), and the undersigned subscriber (the “Subscriber”).

 

WHEREAS, concurrently with the execution of this Subscription Agreement, BMRG is
entering into an agreement (the “Business Combination Agreement”) for a business
combination (the “Business Combination”) with Eos Energy Storage LLC, a Delaware
limited liability company (the “Target”);

 

WHEREAS, in connection with the Business Combination, the Subscriber desires to
subscribe for and purchase from BMRG, immediately prior to the consummation of
the Business Combination, that number of shares of BMRG’s Class A common stock,
par value $0.0001 per share (“Common Stock”), set forth on the signature page
hereto (the “Subscribed Shares”), for a purchase price of $10.00 per share (the
“Per Share Price” and the aggregate of such Per Share Price for all Subscribed
Shares being referred to herein as the “Purchase Price”), in a private placement
(the “Private Placement”), and BMRG desires to issue and sell to the Subscriber
the Subscribed Shares in consideration of the payment of the Purchase Price by
or on behalf of Subscriber to BMRG; and

 

WHEREAS, concurrently with the execution of this Subscription Agreement, BMRG is
entering into subscription agreements (the “Other Subscription Agreements” and
together with the Subscription Agreement, the “Subscription Agreements”) with
certain other investors (the “Other Subscribers” and together with the
Subscriber, the “Subscribers”), pursuant to which such investors have agreed to
purchase on the closing date of the Business Combination (the “Closing Date”),
inclusive of the Subscribed Shares, an aggregate amount of up to [ ] shares of
Common Stock, at the Per Share Price (the “Other Subscribed Shares” and,
together with the Subscribed Shares, the “Collective Subscribed Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, at the Closing (as
defined below), the Subscriber hereby agrees to subscribe for and purchase, and
BMRG hereby agrees to issue and sell to the Subscriber, upon the payment of the
Purchase Price, the Subscribed Shares (such subscription and issuance, the
“Subscription”).

 

2. Closing.

 

(a) The consummation of the Subscription contemplated hereby (the “Closing”)
shall occur on the Closing Date immediately prior to the consummation of the
Business Combination.

 

(b) At least five (5) Business Days before the anticipated Closing Date, BMRG
shall deliver written notice to the Subscriber (the “Closing Notice”) specifying
(i) the anticipated Closing Date and (ii) the wire instructions for delivery of
the Purchase Price to BMRG. No later than two (2) Business Days after receiving
the Closing Notice, the Subscriber shall deliver to BMRG such information as is
reasonably requested in the Closing Notice in order for BMRG to issue the
Subscribed Shares to the Subscriber. The Subscriber shall deliver to BMRG, on or
prior to 8:00 a.m. (Eastern time) (or as soon as practicable after BMRG or its
transfer agent (the “Transfer Agent”) delivers evidence of the issuance to the
Subscriber of the Subscribed Shares on and as of the Closing Date) on the
Closing Date the Purchase Price in cash via wire transfer to the account
specified in the Closing Notice against (and concurrently with) delivery by BMRG
to the Subscriber of (i) the Subscribed Shares in book entry form, free and
clear of any liens or other restrictions (other than those arising under this
Subscription Agreement or state or federal securities laws), in the name of the
Subscriber (or its nominee in accordance with its delivery instructions) or to a
custodian designated by the Subscriber, as applicable, and (ii) written notice
from BMRG or the Transfer Agent evidencing the issuance to the Subscriber of the
Subscribed Shares on and as of the Closing Date. In the event that the
consummation of the Business Combination does not occur within two (2) Business
Days after the anticipated Closing Date specified in the Closing Notice, BMRG
shall promptly (but in no event later than two (2) Business Days after the
anticipated Closing Date specified in the Closing Notice) return the funds so
delivered by the Subscriber to BMRG by wire transfer in immediately available
funds to the account specified by the Subscriber, and any book entries showing
the Subscriber as the owner of the Subscribed Shares shall be deemed cancelled.
BMRG’s obligation under the immediately preceding sentence shall survive any
termination of this Agreement. For the purposes of this Subscription Agreement,
“Business Day” means any day other than a Saturday, Sunday or a day on which the
Federal Reserve Bank of New York is closed.

 

 

 

 

3. Closing Conditions.

 

(a) The Closing shall be subject to the satisfaction or valid waiver by BMRG, on
the one hand, and such Subscriber, on the other hand, of the conditions that, on
the Closing Date:

 

(i) no suspension of the qualification of the Subscribed Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making the consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting the consummation of the
transactions contemplated hereby, and no governmental authority shall have
instituted or threatened in writing a proceeding seeking to impose any such
restraint or prohibition; and

 

(iii) all conditions precedent to the closing of the Business Combination,
including the approval of BMRG’s stockholders, shall have been satisfied or
waived (other than those conditions which, by their nature, are to be satisfied
at the closing of the Business Combination, including without limitation as a
result of the Private Placement).

 

(b) The obligation of BMRG to consummate the transactions contemplated hereby at
the Closing shall be subject to the satisfaction or valid waiver by BMRG of the
additional conditions that, on the Closing Date, with respect to the Subscriber:

 

(i) all representations and warranties of the Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for such representations and warranties that are made as of a specific date,
which shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) as of such specified date); and

 

(ii) the Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

(c) The obligation of the Subscriber to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction or valid waiver by
the Subscriber of the additional conditions that, on the Closing Date:

 

(i) all representations and warranties of BMRG contained in this Subscription
Agreement shall be true and correct in all material respects (other than the
representations and warranties that are qualified as to materiality or BMRG
Material Adverse Effect (as defined below), which representations and warranties
shall be true in all respects) at and as of the Closing Date (except for such
representations and warranties that are made as of a specific date, which shall
be true and correct in all material respects (other than the representations and
that are qualified as to materiality or BMRG Material Adverse Effect, which
representations and warranties shall be true in all respects) as of such
specified date); and

 

2

 

 

(ii) BMRG shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Subscription
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

 

(d) Prior to or at the Closing, the Subscriber shall deliver to BMRG a duly
completed and executed Internal Revenue Service Form W-9 or appropriate Form
W-8.

 

4. Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 

5. BMRG Representations and Warranties. BMRG represents and warrants to the
Subscriber that:

 

(a) BMRG is duly incorporated, validly existing and in good standing as a
corporation under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted and to enter into, deliver and perform its obligations under
this Subscription Agreement.

 

(b) The Subscribed Shares have been duly authorized and, when issued and
delivered to the Subscriber against full payment therefor in accordance with the
terms of this Subscription Agreement, will be validly issued, fully paid and
non-assessable and will not have been issued in violation of any preemptive
rights created under BMRG’s amended and restated certificate of incorporation
(as amended) or under the laws of the State of Delaware.

 

(c) This Subscription Agreement has been duly executed and delivered by BMRG
and, assuming the due authorization, execution and delivery of the same by the
Subscriber, is the valid and legally binding obligation of BMRG, enforceable
against BMRG in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.

 

(d) The execution and delivery of this Subscription Agreement, the issuance and
sale of the Subscribed Shares and the compliance by BMRG with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of BMRG pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which BMRG is a party or by which BMRG is bound or to
which any of the property or assets of BMRG is subject, which would have a
material adverse effect on the business, financial condition, stockholders’
equity or results of operations of BMRG, taken as a whole, or the ability of
BMRG to consummate the transactions contemplated hereby, including the issuance
and sale of the Subscribed Shares (a “BMRG Material Adverse Effect”); (ii) the
organizational documents of BMRG; or (iii) any statute or any judgment, order,
rule or regulation of any court or governmental agency or body, domestic or
foreign, having jurisdiction over BMRG or any of its properties that would have
a BMRG Material Adverse Effect.

 

(e) Assuming the accuracy of the representations and warranties of the
Subscriber, BMRG is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including the New York Stock Exchange (the “NYSE”) or The Nasdaq
Stock Market (“Nasdaq”)) or other person in connection with the execution,
delivery and performance by BMRG of this Subscription Agreement (including,
without limitation, the issuance of the Subscribed Shares), other than (i) the
filing with the U.S. Securities and Exchange Commission (the “SEC”) of the
Registration Statement (as defined below), (ii) filings required by applicable
state securities laws, (iii) if applicable, the filing of a Notice of Exempt
Offering of Securities on Form D with the SEC under Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), (iv) a
filing with the SEC of a Current Report on Form 8-K disclosing the material
terms of the transactions contemplated hereby, (v) filings or approvals required
by the NYSE or Nasdaq, (vi) those required to consummate the Business
Combination as provided by the Business Combination Agreement, (vii) the filing
of notification under the Hart Scott Rodino Antitrust Improvements Act of 1976,
if applicable, and (viii) those the failure of which to obtain would not be
reasonably likely to have, individually or in the aggregate, a BMRG Material
Adverse Effect.

 

3

 

 

(f) The authorized and issued capital stock of BMRG are as set forth in BMRG’s
prospectus filed pursuant to Rule 424(b)(4) on May 20, 2020 (the “Prospectus”).
All issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and are non-assessable and are not subject to
preemptive rights. Except as set forth in the Prospectus, other subscription
agreements for the Private Placement and the Business Combination Agreement,
there are no outstanding options, warrants or other rights to subscribe for,
purchase or acquire from BMRG any shares of Common Stock or other equity
interests in BMRG (collectively, “Equity Interests”) or securities convertible
into or exchangeable or exercisable for Equity Interests.

 

(g) BMRG has made available to the Subscriber (including via the SEC’s EDGAR
system) a copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document filed by BMRG with the SEC since its
initial public offering (“IPO”). None of BMRG’s filings with the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), contained,
when filed or, if amended, as of the date of such amendment with respect to
those disclosures that are amended, any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(h) The issued and outstanding shares of BMRG’s Common Stock (which prior to the
closing of the Business Combination is named Class A common stock and upon such
closing will be renamed common stock) are registered pursuant to Section 12(b)
of the Exchange Act and are currently listed for trading on the NYSE under the
symbol “BMRG.” Other than as has been disclosed by BMRG in its filings with the
SEC, there is no suit, action, proceeding or investigation pending or, to the
knowledge of BMRG, threatened against BMRG by the NYSE or the SEC with respect
to any intention by such entity to deregister the shares of Common Stock or
prohibit or terminate the listing of the shares of Common Stock on the NYSE.

 

(i) BMRG is not, and immediately after receipt of payment for the Subscribed
Shares will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(j) Except for the specific representations and warranties contained in this
Section 5 and in any certificate or agreement delivered pursuant hereto, none of
BMRG, any person on behalf of BMRG, including without limitation B. Riley FBR,
Inc. and any other placement agent for the sale of the Subscribed Shares (each a
“Placement Agent”), or any of BMRG’s affiliates (collectively, the “BMRG
Parties”) has made, makes or shall be deemed to make any other express or
implied representation or warranty with respect to BMRG, this offering or the
Business Combination, and the BMRG Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Subscriber in Section 6 and in any certificate or agreement delivered
pursuant hereto, BMRG specifically disclaims that it, or anyone on its behalf,
is relying upon any other representations or warranties that may have been made
by any Subscriber Party (as defined below).

 

6. Subscriber Representations and Warranties. The Subscriber represents and
warrants to BMRG that:

 

(a) The Subscriber (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and (ii) has the requisite
power and authority to enter into and perform its obligations under this
Subscription Agreement.

 

(b) This Subscription Agreement has been duly executed and delivered by the
Subscriber, and assuming the due authorization, execution and delivery of the
same by BMRG, this Subscription Agreement shall constitute the valid and legally
binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies. Subscriber at
the Closing will have sufficient funds to pay the Purchase Price pursuant to
Section 1 of this Subscription Agreement.

 

4

 

 

(c) The execution and delivery of this Subscription Agreement, the purchase of
the Subscribed Shares and the compliance by the Subscriber with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Subscriber pursuant to the terms of, (i)
any indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Subscriber is a party or by which the
Subscriber is bound or to which any of the property or assets of the Subscriber
is subject; (ii) the organizational documents of the Subscriber; or (iii) any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Subscriber or
any of its properties that, in the case of clauses (i) and (iii), would
reasonably be expected to have a material adverse effect on the Subscriber’s
ability to consummate the transactions contemplated hereby, including the
purchase of the Subscribed Shares (a “Subscriber Material Adverse Effect”).

 

(d) The Subscriber (i) is an “accredited investor” (within the meaning of Rule
501(a) under the Securities Act) satisfying the applicable requirements set
forth on Schedule A, (ii) is acquiring the Subscribed Shares only for its own
account and not for the account of others, or if the Subscriber is subscribing
for the Subscribed Shares as a fiduciary or agent for one or more investor
accounts, each owner of such account is a “qualified institutional buyer”
(within the meaning of Rule 144A under the Securities Act) and the Subscriber
has full investment discretion with respect to each such account, and the full
power and authority to make the acknowledgements, representations and agreements
herein on behalf of each owner of each such account, and (iii) is not acquiring
the Subscribed Shares with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act (and has provided
BMRG with the requested information on Schedule A following the signature page
hereto). The Subscriber is not an entity formed for the specific purpose of
acquiring the Subscribed Shares.

 

(e) The Subscriber understands that the Subscribed Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Subscribed Shares have not been registered under the
Securities Act. The Subscriber understands that the Subscribed Shares may not be
resold, transferred, pledged or otherwise disposed of by the Subscriber absent
an effective registration statement under the Securities Act, except (i) to BMRG
or a subsidiary thereof, or (ii) pursuant to an applicable exemption from the
registration requirements of the Securities Act, and, in each of cases (i) and
(ii), in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book-entry
position representing the Subscribed Shares shall contain a legend to such
effect. The Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Subscribed Shares.

 

(f) The Subscriber understands and agrees that the Subscriber is purchasing the
Subscribed Shares directly from BMRG. The Subscriber further acknowledges that
there have not been, and the Subscriber is not relying on, any representations,
warranties, covenants or agreements made to the Subscriber by BMRG, any other
party to the Business Combination or any other person or entity, expressly or by
implication, other than those representations, warranties, covenants and
agreements of BMRG included in this Subscription Agreement.

 

(g) In making its decision to purchase the Subscribed Shares, the Subscriber has
relied solely upon independent investigation made by the Subscriber. Without
limiting the generality of the foregoing, the Subscriber has not relied on any
statements or other information provided by BMRG (other than as set forth
herein) or any Placement Agent concerning BMRG, the Business Combination or the
Subscribed Shares. The Subscriber acknowledges and agrees that the Subscriber
has received such information as the Subscriber deems necessary in order to make
an investment decision with respect to the Subscribed Shares, including with
respect to BMRG, the Business Combination and the Target. The Subscriber
represents and agrees that the Subscriber and the Subscriber’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as the Subscriber and the Subscriber’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Subscribed Shares. The Subscriber acknowledges that
certain information provided by BMRG was based on projections, and such
projections were prepared based on assumptions and estimates that are inherently
uncertain and are subject to a wide variety of significant business, economic
and competitive risks and uncertainties that could cause actual results to
differ materially from those contained in the projections.

 

(h) The Subscriber became aware of this offering of the Subscribed Shares solely
by means of direct contact between the Subscriber and BMRG or by means of
contact from any Placement Agent, and the Subscribed Shares were offered to the
Subscriber solely by direct contact between the Subscriber and BMRG or by
contact between the Subscriber and any Placement Agent. The Subscriber did not
become aware of this offering of the Subscribed Shares, nor were the Subscribed
Shares offered to the Subscriber, by any other means. The Subscriber
acknowledges that BMRG represents and warrants that the Subscribed Shares (i)
were not offered by any form of general solicitation or general advertising and
(ii) are not being offered in a manner involving a public offering under, or in
a distribution in violation of, the Securities Act or any state securities laws.

 

5

 

 

(i) The Subscriber acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Subscribed Shares. The
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Subscribed Shares, and the Subscriber has had an opportunity to seek, and has
sought, such accounting, legal and tax advice as the Subscriber has considered
necessary to make an informed investment decision.

 

(j) The Subscriber has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares and determined that the Subscribed Shares
are a suitable investment for the Subscriber and that the Subscriber is able at
this time and in the foreseeable future to bear the economic risk of a total
loss of the Subscriber’s investment in BMRG. The Subscriber acknowledges
specifically that a possibility of total loss exists.

 

(k) The Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Subscribed Shares or
made any findings or determination as to the fairness of this investment.

 

(l) The Subscriber does not have, as of the date hereof, and during the 30-day
period immediately prior to the date hereof the Subscriber has not entered into,
any “put equivalent position” as such term is defined in Rule 16a-1 under the
Exchange Act or short sale positions with respect to the securities of BMRG.

 

(m) The Subscriber acknowledges and agrees that the book-entry position
representing the Subscribed Shares (or each certificate representing such
securities if subsequently requested and obtained by the Subscriber) will bear
or reflect, as applicable, a legend substantially similar to the following:

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, (II)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR
(III) TO THE COMPANY, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE DELIVERY OF A
WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER INFORMATION IT
REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR SUCH
TRANSACTION.”

 

(n) The Subscriber’s acquisition and holding of the Subscribed Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
similar law.

 

(o) If the Subscriber is not a U.S. person as defined in Rule 902 under the
Securities Act or a United States person as defined in the Code, the Subscriber
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Subscribed Shares or any use of this Subscription Agreement, including (i) the
legal requirements within its jurisdiction for the purchase of the Subscribed
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Subscribed Shares. The
Subscriber’s subscription and payment for and continued beneficial ownership of
the Subscribed Shares will not violate any applicable securities or other laws
of the Subscriber’s jurisdiction.

 

6

 

 

(p) The Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the Subscriber is
permitted to do so under applicable law. If the Subscriber is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, the
Subscriber maintains policies and procedures reasonably designed for the
screening of its investors against the OFAC sanctions programs, including the
OFAC List. The Subscriber also represents that, to the extent required, the
Subscriber maintains policies and procedures reasonably designed to ensure that
the funds held by the Subscriber and used to purchase the Subscribed Shares were
legally derived.

 

(q) The Subscriber acknowledges that in connection with the offer and sale of
the Subscribed Shares, (i) no disclosure or offering document has been delivered
to the Subscriber by any Placement Agent or any of their respective affiliates
and (ii) no Placement Agent has acted as the Subscriber’s financial advisor or
fiduciary.

 

(r) Except for the specific representations and warranties contained in this
Section 6 and in any certificate or agreement delivered pursuant hereto, none of
the Subscriber nor any person acting on behalf of the Subscriber nor any of the
Subscriber’s affiliates (the “Subscriber Parties”) has made, makes or shall be
deemed to make any other express or implied representation or warranty with
respect to the Subscriber and this offering, and the Subscriber Parties disclaim
any such representation or warranty. Except for the specific representations and
warranties expressly made by BMRG in Section 5 of this Subscription Agreement
and in any certificate or agreement delivered pursuant hereto, the Subscriber
specifically disclaims that it, or anyone on its behalf, is relying upon any
representations or warranties that may have been made by BMRG or any person
acting on behalf of BMRG or any of BMRG’s affiliates.

 

(s) No broker or finder is entitled to any brokerage or finder’s fee or
commission solely in connection with the sale of the Subscribed Shares to
Subscriber.

 

(t) If Subscriber is an employee benefit plan that is subject to Title I of
ERISA, a plan, an individual retirement account or other arrangement that is
subject to section 4975 of the Code or an employee benefit plan that is a
governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Internal
Revenue Code of 1986, as amended, or an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
(each, a “Plan”) subject to the fiduciary or prohibited transaction provisions
of ERISA or section 4975 of the Code, Subscriber represents and warrants that
neither BMRG, nor any of its respective affiliates (the “Transaction Parties”)
has acted as the Plan’s fiduciary, or has been relied on for advice, with
respect to its decision to acquire and hold the Subscribed Shares, and none of
the Transaction Parties shall at any time be relied upon as the Plan’s fiduciary
with respect to any decision to acquire, continue to hold or transfer the
Subscribed Shares.

 

7. Registration of Subscribed Shares.

 

(a) BMRG agrees that, prior to the Closing Date, BMRG will file with the SEC (at
BMRG’s sole cost and expense) a registration statement registering the resale of
the Subscribed Shares (the “Registration Statement”), and BMRG shall use its
commercially reasonable efforts to have the Registration Statement declared
effective upon the Closing, but no later than sixty (60) calendar days following
the Closing Date (the “Effectiveness Deadline”), provided, that the
Effectiveness Deadline shall be extended to ninety (90) calendar days after the
Closing Date if the Registration Statement is reviewed by, and receives comments
from, the SEC. BMRG will provide a draft of the Registration Statement to the
Subscriber for review at least two (2) business days in advance of filing the
Registration Statement. Notwithstanding the foregoing, if the SEC prevents BMRG
from including any or all of the shares proposed to be registered under the
Registration Statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Subscribed Shares by the applicable
stockholders or otherwise, such Registration Statement shall register for resale
such number of Subscribed Shares which is equal to the maximum number of
Subscribed Shares as is permitted by the SEC. In such event, the number of
Subscribed Shares to be registered for each selling stockholder named in the
Registration Statement shall be reduced pro rata among all such selling
stockholders. BMRG agrees that BMRG will cause such Registration Statement to
remain effective until the earlier of (i) two years from the issuance of the
Subscribed Shares, (ii) the date on which all of the Subscribed Shares shall
have been sold, or (iii) on the first date on which the Subscriber can sell all
of its Subscribed Shares (or shares received in exchange therefor) under Rule
144 of the Securities Act without limitation as to the manner of sale or the
amount of such securities that may be sold.

 



7

 

 

(b) BMRG further agrees that, in the event that the Registration Statement has
not been declared effective by the Effectiveness Deadline (a “Registration
Default” and the date on which such Registration Default occurs, a “Default
Date”), then in addition to any other rights may have hereunder or under
applicable law, on the Default Date and on each monthly anniversary of such
Default Date (if the Registration Default shall not have been cured by such
date) until the Registration Default is cured, BMRG shall pay to Subscriber an
amount in cash, as partial liquidated damages and not as a penalty (“Liquidated
Damages”), equal to 1.0% of the Purchase Price paid by Subscriber pursuant to
this Subscription Agreement for any Subscribed Shares held by Subscriber on the
Default Date; provided, however, that if Subscriber fails to provide BMRG with
any information requested by BMRG that is required to be provided in such
Registration Statement with respect to such Subscriber as set forth herein,
then, for purposes of this Section 7, the Effectiveness Deadline shall be
extended until two (2) Business Days following the date of receipt by BMRG of
such required information from Subscriber; and in no event shall BMRG be
required hereunder to pay to such Subscriber pursuant to this Subscription
Agreement an aggregate amount that exceeds 12.0% of the Purchase Price paid by
Subscriber for its Subscribed Shares. The Liquidated Damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of a Registration Default, except in the case of the first
Default Date. BMRG shall deliver the cash payment to Subscriber with respect to
any Liquidated Damages by the fifth Business Day after the date payable. If BMRG
fails to pay said cash payment to Subscriber in full by the fifth Business Day
after the date payable, BMRG will pay interest thereon at a rate of 5.0% per
annum (or such lesser maximum amount that is permitted to be paid by applicable
law, and calculated on the basis of a year consisting of 360 days) to
Subscriber, accruing daily from the date such Liquidated Damages are due until
such amounts, plus all such interest thereon, are paid in full. Notwithstanding
the foregoing, nothing shall preclude Subscriber from pursuing or obtaining any
available remedies at law, specific performance or other equitable relief with
respect to this Section 7 in accordance with applicable law.

 

(c) For as long as the Registration Statement shall remain effective pursuant to
the immediately preceding sentence, BMRG will file all reports, and provide all
customary and reasonable cooperation, necessary to enable the Subscriber to
resell the Subscribed Shares pursuant to the Registration Statement or Rule 144
of the Securities Act (when Rule 144 of the Securities Act becomes available to
BMRG), as applicable, qualify the Subscribed Shares for listing on the
applicable stock exchange, and update or amend the Registration Statement as
necessary to include the Subscribed Shares. The Subscriber agrees to disclose
its beneficial ownership, as determined in accordance with Rule 13d-3 of the
Exchange Act, of Subscribed Shares to BMRG (or its successor) upon request to
assist BMRG in making the determination described above. BMRG’s obligations to
include the Subscribed Shares in the Registration Statement are contingent upon
the Subscriber furnishing in writing to BMRG such information regarding the
Subscriber, the securities of BMRG held by the Subscriber and the intended
method of disposition of the Subscribed Shares as shall be reasonably requested
by BMRG to effect the registration of the Subscribed Shares, and shall execute
such documents in connection with such registration as BMRG may reasonably
request that are customary of a selling stockholder in similar situations. The
Subscriber shall not be entitled to use the Registration Statement for an
underwritten offering of Subscribed Shares. BMRG may delay filing or suspend the
use of any such registration statement if it determines that in order for the
registration statement to not contain a material misstatement or omission, an
amendment thereto would be needed, or if such filing or use could materially
affect a bona fide business or financing transaction of BMRG or would require
premature disclosure of information that could materially adversely affect BMRG
(each such circumstance, a “Suspension Event”); provided, that, (i) BMRG shall
not so delay filing or so suspend the use of the Registration Statement for a
period of more than ninety (90) consecutive days or more than two (2) times in
any three hundred sixty (360) day period and (ii) BMRG shall use commercially
reasonable efforts to make such registration statement available for the sale by
the Subscriber of such securities as soon as practicable thereafter. Upon
receipt of any written notice from BMRG (which notice shall not contain any
material non-public information regarding BMRG) of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, the Subscriber agrees that (i) it
will immediately discontinue offers and sales of the Subscribed Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until the Subscriber receives copies of a supplemental or
amended prospectus (which BMRG agrees to promptly prepare) that corrects the
misstatement(s) or omission(s) referred to above and receives notice that any
post-effective amendment has become effective or unless otherwise notified by
BMRG that it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
BMRG unless otherwise required by law or subpoena. If so directed by BMRG, the
Subscriber will deliver to BMRG or, in the Subscriber’s sole discretion destroy,
all copies of the prospectus covering the Subscribed Shares in the Subscriber’s
possession; provided, however, that this obligation to deliver or destroy all
copies of the prospectus covering the Subscribed Shares shall not apply (i) to
the extent the Subscriber is required to retain a copy of such prospectus (a) in
order to comply with applicable legal, regulatory, self-regulatory or
professional requirements or (b) in accordance with a bona fide pre-existing
document retention policy or (ii) to copies stored electronically on archival
servers as a result of automatic data back-up.

 



8

 

 

(d) BMRG shall, notwithstanding any termination of this Subscription Agreement,
indemnify, defend and hold harmless the Subscriber (to the extent a seller under
the Registration Statement), the officers, directors, agents, partners, members,
managers, stockholders, affiliates, employees and investment advisers of the
Subscriber, each person who controls the Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, stockholders, agents,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”) that arise out
of or are based upon (i) any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any prospectus included in the
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by BMRG of the Securities Act, the Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 7, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based upon information regarding the
Subscriber furnished in writing to BMRG by the Subscriber expressly for use
therein. BMRG shall notify the Subscriber promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 7 of which BMRG is aware. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of an indemnified party and shall survive the transfer of the Subscribed
Shares by the Subscriber. Notwithstanding the forgoing, BMRG’s indemnification
obligations shall not apply to amounts paid in settlement of any Losses or
action if such settlement is effected without the prior written consent of BMRG
(which consent shall not be unreasonably withheld or delayed).

 

(e) The Subscriber shall, severally and not jointly with any other subscriber in
this offering, indemnify and hold harmless BMRG, its directors, officers, agents
and employees, each person who controls BMRG (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling persons, to the fullest extent
permitted by applicable law, from and against all Losses arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any prospectus included in the Registration Statement,
or any form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding the Subscriber
furnished in writing to BMRG by the Subscriber expressly for use therein. In no
event shall the liability of the Subscriber be greater in amount than the dollar
amount of the net proceeds received by the Subscriber upon the sale of the
Subscribed Shares giving rise to such indemnification obligation. The Subscriber
shall notify BMRG promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 7 of which the Subscriber is aware. Notwithstanding the forgoing,
the Subscriber’s indemnification obligations shall not apply to amounts paid in
settlement of any Losses or action if such settlement is effected without the
prior written consent of the Subscriber (which consent shall not be unreasonably
withheld or delayed).

 

9

 

 

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Business Combination Agreement is terminated in accordance with its terms and
(b) upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement; provided that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from any such breach. BMRG shall promptly
notify the Subscriber of any termination of the Business Combination Agreement
promptly after the termination thereof.

 

9. Additional Agreements and Waivers of the Subscriber.

 

(a) The Subscriber hereby acknowledges that BMRG has established a trust account
(the “Trust Account”) containing the proceeds of the IPO and from certain
private placements occurring simultaneously with the IPO (including interest
accrued from time to time thereon) for the benefit of BMRG’s public stockholders
and certain other parties (including the underwriters of the IPO). For and in
consideration of BMRG entering into this Subscription Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Subscriber hereby (i) agrees that it does not now and shall
not at any time hereafter have any right, title, interest or claim of any kind
in or to any assets held in the Trust Account, and shall not make any claim
against the Trust Account, regardless of whether such claim arises as a result
of, in connection with or relating in any way to this Subscription Agreement or
any other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”), (ii) irrevocably
waives any Released Claims that it may have against the Trust Account now or in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with BMRG, and (iii) will not seek recourse against the Trust Account
for any reason whatsoever; provided however, that nothing in this Section 9(a)
shall be deemed to limit the Subscriber’s right to distributions from the Trust
Account in accordance with BMRG’s amended and restated certificate of
incorporation in respect of Common Stock of BMRG acquired by any means other
than pursuant to this Subscription Agreement.

 

(b) The Subscriber hereby agrees that neither it, nor any person or entity
acting on its behalf or pursuant to any understanding with it, shall execute any
short sales or engage in other hedging transactions of any kind with respect to
securities of BMRG during the period of the date of this Subscription Agreement
through the Closing.

 

(c) Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

10. Miscellaneous.

 

(a) All notices and other communications given or made pursuant to this
Subscription Agreement shall be in writing and shall be deemed effectively given
upon the earlier of actual receipt, or (i) personal delivery to the party to be
notified, (ii) when sent, if sent by electronic mail or facsimile (if provided),
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (iii) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (iv) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to BMRG shall be sent to: 299 Park Avenue, 21st Floor, New York, New York
10171, Attn: Daniel Shribman, email: dshribman@brileyfin.com, with a copy to
BMRG’s counsel at: White & Case LLP, 1221 Avenue of the Americas, New York, New
York 10020, Attn: Joel L. Rubinstein, Esq., email:
joel.rubinstein@whitecase.com.

 

10

 

 

All communications to the Subscriber shall be sent to the Subscriber’s address
as set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 10(a).

 

(b) Neither this Subscription Agreement nor any rights that may accrue to the
Subscriber hereunder (other than the Subscribed Shares acquired hereunder, if
any) may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to BMRG or to any Placement Agent may be transferred or
assigned.

 

(c) BMRG may request from the Subscriber such additional information as BMRG may
deem necessary to evaluate the eligibility of the Subscriber to acquire the
Subscribed Shares, and the Subscriber shall provide such information as may
reasonably be requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

 

(d) The Subscriber acknowledges that BMRG and any Placement Agent will rely on
the acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Subscriber
agrees to promptly notify BMRG if any of the acknowledgments, understandings,
agreements, representations and warranties set forth herein are no longer
accurate in all material respects. The Subscriber agrees that the purchase by
the Subscriber of the Subscribed Shares from BMRG at the Closing will constitute
a reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
Subscriber as of the time of such purchase. The Subscriber further acknowledges
and agrees that the Target and any Placement Agent are third-party beneficiaries
of the representations and warranties of the Subscriber contained in Section 6
of this Subscription Agreement. BMRG acknowledges that the Subscriber will rely
on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing, BMRG
agrees to promptly notify the Subscriber if any of the acknowledgements,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects. BMRG agrees that the sale by it of
the Subscribed Shares to the Subscriber at the Closing will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
Subscriber as of the time of such sale.

 

(e) Each of BMRG and the Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

 

(f) All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

(g) This Subscription Agreement may not be amended, modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such amendment, modification, waiver, or termination is sought;
provided, that, this Subscription Agreement may be amended, modified, waived or
terminated with the written consent of BMRG and the Subscribers then holding a
majority of the Collective Subscribed Shares then committed to be purchased at
the Closing by (or, if after the Closing, then held by) all Subscribers (the
“Required Subscribers”). Upon the effectuation of such waiver, modification,
amendment or termination with the consent of the Required Subscribers in
conformance with this Section 10(g), such amendment, modification, waiver or
termination shall be binding on all Subscribers and effective as to all of the
Subscription Agreements. BMRG shall promptly give written notice thereof to
Subscriber if Subscriber has not previously consented to such amendment,
modification, waiver or termination in writing; provided that the failure to
give such notice shall not affect the validity of such amendment, modification,
waiver or termination. Notwithstanding anything to the contrary herein, (i) no
amendment, modification or waiver shall be effective against any Subscriber
unless such amendment, modification or waiver applies to all Subscribers
equally, (ii) any amendment, modification or waiver that has a disproportionate
effect on a Subscriber (considered apart from any disproportionate effect owing
to the number of Subscribed Shares held by such Subscriber), shall require the
consent of such Subscriber, (iii) any amendment to Section 5(h) or Section 7 of
this Subscription Agreement shall require the consent of the undersigned
Subscriber and (iv) any amendment to Section 5, Section 10(d), this Section
10(g) and Section 11 may not be amended, terminated or waived in a manner that
is material and adverse to any Placement Agent without the written consent of
such Placement Agent.

 



(h) This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as specifically set forth herein, this Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective permitted successor and assigns.

 



11

 

 

(i) Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

(j) If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

(k) This Subscription Agreement may be executed and delivered in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

(l) Except as otherwise provided in Section 10(d) of this Subscription
Agreement, this Subscription Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(m) The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

(n) THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. THE PARTIES (I) HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF NEW YORK AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS SUBSCRIPTION AGREEMENT, (II) AGREE NOT TO
COMMENCE ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS
SUBSCRIPTION AGREEMENT EXCEPT IN STATE COURTS OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND (III) HEREBY WAIVE,
AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY
SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER OR THAT THIS SUBSCRIPTION AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES
ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS
SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(o) BMRG agrees that it will not, without the prior written consent of the
Subscriber, use in advertising or otherwise use publicly the name of the
Subscriber with respect to this Subscription Agreement; provided, however, that
BMRG may identify the Subscriber (i) as required by applicable law, rule or
regulation, including as may be required in any securities filings made in
connection with the Business Combination and in the Registration Statement, (ii)
in information and documents submitted to its stockholders seeking required
consents or waivers to transactions or other actions that require such consent
or waiver, and (iii) other non-public communications with third parties where
disclosure of the capitalization of BMRG is required.

 

11. Exculpation. The Subscriber agrees that no other subscriber for shares of
Common Stock of BMRG in connection with the Business Combination, nor any
Placement Agent, shall be liable to the Subscriber for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection therewith.
BMRG agrees that the Subscriber shall not be liable for any action taken or
omitted to be taken by any other subscriber of shares of Common Stock in
connection with the Business Combination.

 

[Signature Pages Follow]

 

12

 

 

IN WITNESS WHEREOF, each of BMRG and Subscriber has executed or caused this
Subscription Agreement to be executed by its duly authorized representative as
of the date first set forth above.

 

  B. RILEY PRINCIPAL MERGER CORP. II                     By:     Name:    
Title:  

 

[Signature Page to BMRG Subscription Agreement]

 

 

 

 

  SUBSCRIBER:         Print Name:         By:           Name:     Title:  

 

Address for Notices:                      

 

Name in which shares are to be registered (if different):
_________________________

 

Number of Subscribed Shares subscribed for: _____________________   Price Per
Subscribed Share: $10.00   Aggregate Purchase Price: $____________________  

 



[Signature Page to BMRG Subscription Agreement]

 

 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER

 

This Schedule A must be completed and signed by the Subscriber and constitutes
part of the Subscription Agreement

 

A.ACCREDITED INVESTOR STATUS

 

(Please check the applicable boxes):

 

oThe Subscriber is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act for one or more of the following reasons:

 

  o The Subscriber is a bank, as defined in Section 3(a)(2) of the Securities
Act or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or a
fiduciary capacity.

 

  o The Subscriber is a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

  o The Subscriber is an insurance company, as defined in Section 2(13) of the
Securities Act.

 

  o The Subscriber is an investment company registered under the Investment
Company Act of 1940 or a business development company, as defined in Section
2(a)(48) of that act.

 

  o The Subscriber is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

  o The Subscriber is a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if the plan has total
assets in excess of $5 million.

 

  o The Subscriber is an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, if the investment decision
is being made by a plan fiduciary, as defined in Section 3(21) of such act, and
the plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.

 

  o The Subscriber is a private business development company, as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

 

  o The Subscriber is a corporation, Massachusetts or similar business trust,
limited liability company, or partnership, or an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not
formed for the specific purpose of acquiring the Securities, and that has total
assets in excess of $5 million.

 

  o The Subscriber is a trust with total assets in excess of $5 million not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.

 

  o The Subscriber is a director or executive officer of BMRG.

 

  o The Subscriber is a natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his or her purchase exceeds
$1,000,000. For purposes of calculating a natural person’s net worth: (a) the
person’s primary residence must not be included as an asset; (b) indebtedness
secured by the person’s primary residence up to the estimated fair market value
of the primary residence must not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of calculation exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess must be included
as a liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability.

 

  o The Subscriber is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.

 

oThe Subscriber is an entity in which all of the equity owners are accredited
investors meeting one or more of the above tests.

 



A-1

 

 

B.AFFILIATE STATUS

         

(Please check the applicable box)

 

The Subscriber:

 

ois:

 

  o is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of BMRG or
acting on behalf of an affiliate of BMRG.

 

  SUBSCRIBER:         Print Name:             By:     Name:     Title:  

 

 

A-2



 

